PAUPER'S OATH ON APPEAL

CAUSE NO.: 1296861 and 1297213                                  OFFENSE: MAg/Burg W-*Inten.t-Commit Othei
                                                                      Felony x's 2
THE STATE OF TEXAS                                                   248          DISTRICT COURT

VS.                                                             OF

            Astin chavers Clark                                 HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Astin chavers Clark                                defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
       S        Appoint appellate counsel to represent him.
       13       Asks the court to order that a free record be provided to him.
                                                         In custody
                                                DEFENDANT


SUBSCRIBED AND SWORN to before me, this                       day of___                   A.D., 20_


                                                DEPUTY DISTRICT CLERK
                                                  24 8    DISTRICT COURT
                                                HARRIS COUNTY, TEXAS


                  I                                   ORDER
On        . " "; / ±i In''. 'J       the court conducted a hearing and found that the defendant is indigent.

•         The court orders that   //-#-/<? n u r^.jj./                     is appointed to represent
          defendant/appellant on appeal.
Pf"       The court reporter is ordered to prepare and file the reporter's record without charge to the
          defendant/appellant.

It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
                                         , by certified mail return receipt requested.


                                                JUDGE PRESIDING
                                                  248 DISTRICT COURT
                                                HARRIS COUNTY, TEXAS


                                                 AFFIRMATION

     I,        /j U!oQ' 3 "•-' e ( ' ' :' --              Attorney at Law, swear or affirm that I will be solely
    responsible for writing a briefand representing the appellant on appeal. If I am not able to preform my
    duties as appellate counsel, I will notify the court immediately so that the court may take the
    appropriate action as deemed necessary.
          {X                                                                                 "I
     ATTORNEY (SIGNATURE)                                             BAR/SPN NUMBER

                                                                           i. i

     ADDRESS                                                          CITY                 STATE          ZIP